IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00387-CR

THE STATE OF TEXAS,
                                                           Appellant
v.

MEGAN LUCILLE MITCHELL,
                                                           Appellee


                     From the County Court at Law No. 2
                            Brazos County, Texas
                     Trial Court No. 11-00288-CRM-CCL2


                         MEMORANDUM OPINION

      The State appealed the trial court’s order granting a motion to suppress. A

motion to dismiss the appeal has now been filed by the State and signed by the County

Attorney of Brazos County.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 14, 2012
Do not publish
[CR25]




State v. Mitchell                            Page 2